Citation Nr: 0402371	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a service-connected contusion of the right eye with 
residual scotoma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

 The veteran served on active duty from May 1954 to September 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California, that denied the above claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional development is required in this case.  In February 
and May 2003, the veteran submitted results of private visual 
field tests to the RO.  The Board is unable to interpret 
these results; therefore, they should be referred to an 
appropriate VA examiner for interpretation.  Additionally, 
the veteran should be re-examined by VA and the examiner 
should conduct tests for corrected and uncorrected visual 
acuity and fields of vision in compliance with 38 C.F.R. 
§§ 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6079, 6080, 
6081 (2003).   

Any recent medical records showing treatment for the 
veteran's service-connected disability may also prove 
relevant to the claim and should be obtained on remand. 

Accordingly, this claim is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
medical care providers who have recently 
examined or treated him for his right eye 
disability.  Obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder.

2.  After the above development has been 
completed and all records received have been 
associated with the claims file, the RO must 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an ophthalmologic examination.  Send 
the claims folder and a copy of this remand 
to the examiner for review.  The examiner is 
asked to indicate that he or she has reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.

The examiner must identify what symptoms, 
if any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to the service-connected 
contusion of the right eye with residual 
scotoma.    

The examiner should specifically conduct 
tests for corrected and uncorrected visual 
acuity and fields of vision in compliance 
with 38 C.F.R. §§ 4.75, 4.76, 4.76a, 
4.84a, Diagnostic Codes 6079, 6080, 6081 
(2003).  The examiner should state whether 
the veteran has concentric contraction of 
the visual field to 15 degrees but not to 
5 degrees, or whether the veteran has 
concentric contraction of the visual field 
to 5 degrees.   

The examiner must also be provided 
copies of the private visual field test 
results conducted in June 2002 and 
February and May 2003 and is asked to 
interpret these results.

The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO must then readjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 10 percent 
for a service-connected contusion of the 
right eye with residual scotoma, with 
application of all appropriate laws and 
regulations.  If the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




